Citation Nr: 0631971	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.	Entitlement to a rating higher than 50 percent for 
dysthymic disorder.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.	Whether the veteran filed a timely substantive appeal in 
response to the denial of an initial rating higher than 30 
percent for his heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan,   Puerto Rico.  A 
March 2002 rating decision granted service connection for   
diabetes mellitus (associated with herbicide exposure) and 
assigned an initial 20 percent rating effective February 15, 
2001.  The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In a February 2003 decision, the RO denied additional claims 
for a rating higher than 50 percent for a dysthymic disorder 
and for a TDIU.   

In an even more recent decision, in August 2003, the RO 
granted service connection for heart disease, with an initial 
10 percent rating as of February 24, 2003.  The veteran 
appealed that initial rating, and in its May 2005 decision 
the RO increased the rating to 30 percent (from the effective 
date of service connection).  A June 2005 statement of the 
case (SOC) was issued concerning the denial of a rating 
higher than 30 percent -- since the veteran had not indicated 
he was satisfied with the increased rating awarded.  See AB. 
v. Brown, 6 Vet. App. 35, 39 (1993).  But there is no record 
on file of a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement) in response to that June 2005 SOC, the 
final requirement to perfect an appeal to the Board on this 
additional issue.  See 38 C.F.R. §§ 20.200, 20.202 (2006).  
So the question of whether the veteran filed a timely appeal 
in response to the denial of an initial rating higher than 30 
percent for his heart disease must be resolved, and this 
prior to further considering the underlying claim on the 
merits.  

In May 2006, to support his claims, the veteran and his 
daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is also referred to as a "travel Board" hearing.  
A transcript of the proceeding is on file for consideration.

In this decision, the Board will adjudicate the veteran's 
claims for higher ratings for his diabetes mellitus and 
dysthymic disorder.  Regrettably, however, his remaining 
claim for a TDIU, as well as the issue of whether he filed a 
timely substantive appeal in response to the denial of a 
higher initial rating for his atherosclerotic heart disease, 
require further development.  So these claims are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify him if further action is 
required on his part.


FINDINGS OF FACT

1.	The veteran has been apprised of the evidence required to 
substantiate his claims for higher ratings for his diabetes 
mellitus and dysthymic disorder, including an explanation of 
his and VA's mutual responsibility in obtaining supporting 
information and evidence.  Moreover, all relevant evidence 
necessary for a fair disposition of these claims has been 
obtained.

2.	From February 15, 2001 through May 9, 2006, the veteran 
treated his diabetes mellitus with insulin, oral hypoglycemic 
agents, and a restricted diet.

3.	Since May 10, 2006, however, the record establishes the 
veteran not only has required insulin, oral hypoglycemic 
agents, and a restricted diet to treat the diabetes, but also 
regulation of his activities.

4.	The veteran's dysthymic disorder does not involve 
occupational and social impairment with deficiencies in most 
areas, such as work and family relationships, in that he is 
not shown to experience these symptoms and effects of neglect 
of personal appearance and hygiene, obsessional rituals, 
intermittently illogical or irrelevant speech, suicidal 
ideation, spatial disorientation, or other manifestations of 
psychiatric disability with this degree of severity.   


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
20 percent for the diabetes mellitus from February 15, 2001 
to May 9, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, and 4.119, Diagnostic Code (DC) 7913 (2005).

2.	The criteria are met, however, for a higher 40 percent 
rating, but no greater, for the diabetes mellitus as of May 
10, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, and 4.119, DC 7913 (2005).

3.	The criteria are not met for a rating higher than 50 
percent for the dysthymic disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, DC 9433 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,             a schedular 
or extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with these legal requirements as to the content of 
VCAA notice provided with respect to a pending claim for VA 
compensation or other benefits, the veteran has received 
several notice letters from the RO during the course of the 
appeal,    that effectively placed him on notice as to the 
procedures for the continued evidentiary development of his 
claims for increase for diabetes mellitus, and dysthymic 
disorder.  The March 2006 correspondence which was issued to 
him,     in particular, was the primary source of information 
concerning the process by which additional evidence was to be 
obtained, before issuance of an appellate decision on his 
claims.  A significant purpose of that letter was to notify 
the veteran of the holding in Dingess/Hartman decision, 
however, it also provided substantial additional information 
concerning development of the claims.  


Most significantly, the content of that letter when 
considered along with the December 2003 SOC concerning his 
claims for an increased rating, satisfied each   of the 
requirements for content-specific notice under the Pelegrini 
II decision.    And while that March 2006 letter did not 
expressly refer to the increased rating issues on appeal, and 
informed the veteran that it pertained to his pending appeal 
for disability compensation, that explanation can be 
reasonably expected to incorporate reference to any pending 
claim then on appeal for greater compensation for an already 
service-connected disorder.

In accordance with the first criterion for satisfactory 
notice under Pelegrini II,       he has been properly 
informed of the additional evidence needed to substantiate   
his claims.  The March 2006 correspondence explained in 
general terms what is needed to support a claim for an 
increased rating.  Additionally, the December 2003 SOC 
discussed in greater detail the requirements for a 
establishing a higher rating, in this case, in excess of 50 
percent, for a service-connected psychiatric disorder under 
38 C.F.R. § 4.130 (see General Rating Formula for mental 
disorders,       other than eating disorders); and in excess 
of 20 percent for diabetes mellitus,  under 38 C.F.R. § 
4.119, DC 7913.      

Per the second and third elements of the Pelegrini II 
analysis, the veteran has also been afforded an explanation 
as to whose responsibility -- his or VA's, it was to obtain 
all further additional evidence relevant to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO's March 2006 letter indicated that additional evidence he 
could provide that would be helpful to his claims, included 
information as to remaining treatment records, recent 
determinations of the Social Security Administration (SSA), 
and lay statements from other individuals as to any instances 
of worsening in his condition.  He was also notified that VA 
would assist him in obtaining any federal or private records 
that he identified.  





While these documents satisfied the first three notice 
requirements outlined in       38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, none of them included the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence,   such that the intended purpose 
of this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the March 2006 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.                  
That correspondence include a request that if the veteran 
had any information or evidence that he not previously 
informed the RO of or submitted, concerning the level of his 
disability or when it began, to please inform the RO of this 
(or send in the relevant evidence) at that point in the 
adjudication of his claims.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus,  the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Furthermore, as stated, the March 2006 notice letter provided 
to the veteran   included explanation of the recent holding 
in Dingess/Hartman, and the additional evidence that was 
required to establish the disability rating (both on a 
schedular and extraschedular basis) and effective date 
elements of his claims.  It is also noteworthy that the 
veteran has received similar information concerning the 
Dingess/Hartman case through explanation included as an 
addendum to an       April 2006 hearing notification letter, 
and July 2006 letter informing him of the certification of 
his case to the Board.  Additionally, the December 2003 SOC        
set forth in greater detail the specific symptoms and effects 
that would correspond to a higher schedular rating under the 
applicable criteria, in accordance with the applicable rating 
criteria for each of the service-connected disabilities for 
which       a higher evaluation is presently sought.  So 
these documents effectively satisfied  the requirement for 
notice concerning the disability rating and effective date 
elements of his claims.  

There remains the relevant consideration also, as to whether 
the VCAA notice issued to the veteran was sent in a timely 
manner.  Here, the veteran received the March 2006 letter 
that initially provided notification of the relevant 
provisions of the VCAA, subsequent to the March 2002 rating 
decision on appeal providing for the assignment of an initial 
20 percent disability rating for diabetes mellitus --    and 
the February 2003 rating decision denying his claim for a 
higher rating for dysthymic disorder.  This was not in 
accordance with the sequence of events outlined in Pelegrini 
II with regard to what will constitute timely VCAA notice.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

This notwithstanding, the record reflects that the veteran 
still has had a sufficient opportunity to substantiate his 
claims, such that there was no apparent detrimental effect 
resulting from the timing of the notice.  Following the 
issuance of the   above-noted March 2006 correspondence, the 
veteran had the opportunity to respond with supporting 
evidence and/or argument prior to the July 2006 certification 
of this case to the Board, and this included the opportunity 
to identify any additional outstanding evidence during the 
May 2006 travel Board hearing.  However, he has not indicated 
that there is any further evidence which must still   be 
obtained.  Also, in this particular case, because the matters 
under consideration consist of the availability of higher 
disability ratings, the reports of prior VA examinations and 
his VA outpatient records are most significant in addressing      
the current severity of his disabilities, and here, there are 
numerous examination reports and recent clinical records that 
have been obtained and included with the         claims file.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,   19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims.  This has included obtaining the veteran's VA 
outpatient records, and arranging for him to undergo several           
VA examinations in connection with the claims.  38 U.S.C.A. 
§ 5103A(d);  38 C.F.R. § 3.159(c)(4).  In support of his 
claims, the veteran has submitted numerous personal 
statements.  Also, in May 2006, he and his daughter testified 
during a travel Board hearing before the undersigned VLJ.  
38 C.F.R. § 20.704.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As an initial matter, the Board notes that the veteran's 
claim for a higher rating for his service-connected diabetes 
mellitus involves the propriety of the evaluation assigned 
concurrent with the March 2002 rating decision that granted 
service connection for this condition.  And as previously 
alluded to, when a claimant timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.  So the forthcoming analysis of this 
claim will encompass consideration of               whether a 
"staged" rating is warranted, including the time period 
from the   effective date of the grant of service connection 
until the present.  




By contrast, the claim for a higher rating for the dysthymic 
disorder was filed well after the initial grant of service 
connection that provided entitlement to disability 
compensation.  So where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A.	Diabetes Mellitus

The procedural history of the claim for a higher initial 
rating for diabetes mellitus consists of, initially, a March 
2002 rating decision, by means of which the RO granted 
service connection for this disabling condition (as a 
residual of presumed exposure to herbicides in the military) 
and assigned an initial 20 percent evaluation retroactively 
effective from February 15, 2001, in accordance with 38 
C.F.R. § 4.119, DC 7913.    

Under DC 7913, a 10 percent rating for diabetes mellitus is 
warranted when the condition is manageable by restricted diet 
only.  A 20 percent rating is warranted when it requires 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when it 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See DC 7913.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Based upon the record of evaluation and treatment for 
diabetes mellitus since service connection was awarded for 
this condition, the Board finds that a higher 40 percent 
disability rating is warranted as of May 10, 2006.

Presently, the veteran's diabetes mellitus is evaluated at 
the 20-percent level since the February 15, 2001 effective 
date of the award of service connection.  As mentioned, a 20 
percent evaluation means the veteran requires insulin and 
restricted diet for medical management of his diabetes or, in 
the alternative, an oral hypoglycemic agent and restricted 
diet.  To warrant the next higher available rating of 40 
percent, the competent evidence must show he requires 
insulin, restricted diet, and regulation of activities.   See 
38 C.F.R. § 4.119, DC 7319.

Considering the evidence within the period of a few years 
since the effective date  of service connection in February 
2001, the veteran's VA clinical records show consistent 
treatment for diabetes mellitus, type II, although there is 
relatively limited information at that point portraying the 
extent of relevant symptomatology.  There are ongoing 
references to a coronary artery disease condition which has 
since been found to have a clinical relationship to the 
underlying diabetes mellitus, but the veteran already has 
been awarded service connection for the heart disease, with a 
separate 30 percent disability rating for it.  So 
compensation has been provided for the extent of impairment 
he has attributable to the heart disease on the basis of a 
separate evaluation (albeit pending further determination, 
discussed in the remand section below, on whether a timely 
substantive appeal was filed on that issue in requesting a 
higher rating for the heart disease).  In any event, that is 
a different determination, apart from the rating for the 
diabetes itself.


Other relevant records show that, in January 2003, the 
veteran underwent a comprehensive VA examination to address 
the severity of his diabetes condition.  It was then noted 
there was no evidence of ketoacidosis or hypoglycemic 
reactions.  There also were no apparent diabetic restrictions 
on his activities.  He requested insulin injections twice 
daily.  He was not then following any specific diet.  
He reported requiring visits to a diabetic care provider on 
the frequency of every three months.  

Another VA examination was more recently conducted in April 
2004, which resulted in generally similar findings obtained 
regarding the extent of the veteran's diabetic condition.  It 
was further observed that he reported following a diabetic 
diet strictly.  And he indicated routine use of an oral 
hypoglycemic agent, in addition to daily injections of 
insulin.

Very recently, during his May 2006 hearing before the Board, 
the veteran's daughter provided supporting testimony with 
regard to his diabetes mellitus condition (specifically, the 
current severity of it).  She initially indicated that she 
had a substantial responsibility in assisting with monitoring 
his condition and administering medications.  She then 
testified as to observing the constant presence of limitation 
upon his activity due to the diabetes, and she further 
alleged that his diabetic condition had recently worsened and 
required greater levels of insulin treatment.  She also said 
this increase in severity had likewise led to difficulty in 
controlling his blood pressure levels.   

The daughter's hearing testimony concerning the severity of 
the veteran's diabetes mellitus is very credible, 
particularly when considering that she has personally 
observed and even assisted with the various modalities of his 
treatment and, therefore, is well aware of any restriction in 
his physical activity as a consequence of its disabling 
effects.  It is also noteworthy in evaluating the present 
claim for a higher rating that the veteran has been required 
to have two daily injections of insulin (in addition to 
taking the oral hypoglycemic agents).  


And while this is not one of the specific requirements 
included within the criteria for assigning a higher 40 
percent evaluation, it nonetheless helps underscore the 
general degree of severity of his condition.  Hence, the 
record establishes that the criteria for a higher 40 percent 
rating are met - as of the May 10, 2006 date of the hearing.  

It also briefly warrants discussion that, while there is a 
definitive basis for this increase to a 40 percent disability 
rating, the evidence does not warrant any higher rating since 
the effective date of service connection.  As mentioned, 
there is no indication the veteran has experienced episodes 
of ketoacidosis or hypoglycemic reactions - which are 
required since May 2006 for an even higher 60 percent rating 
or, for that matter, the highest available 100 percent rating 
under DC 7913.  

So a higher 40 percent schedular rating for diabetes mellitus 
is warranted, retroactively effective from May 10, 2006.

B.	Dysthymic Disorder

The veteran's service-connected psychiatric disability 
previously has been evaluated by the RO primarily in 
accordance with the rating standards for dysthymic disorder, 
found at 38 C.F.R. § 4.130, DC 9433.  His psychiatric 
condition likewise was rated under the criteria for dysthymia 
at the time he filed his February 2001 statement requesting a 
higher overall amount of disability compensation, later 
adjudicated as a request for an increased rating for his 
psychiatric disability.

Prior to filing the claim for increase, there were one or 
more varying psychiatric diagnoses of record - such as 
anxiety reaction with depressive features.  It should be 
emphasized, however, that even if this represented the more 
appropriate diagnosis, the underlying condition would still 
be evaluated under the same rating criteria (i.e., the 
General Rating Formula discussed below).  Thus, the precise 
diagnosis of the veteran's condition is not determinative.  
Rather, the extent of the symptoms that are identified will 
indicate whether a higher rating is available.

VA's rating schedule generally provides that psychiatric 
disorders other than eating disorders, including dysthymic 
disorder (at DC 9433), are to be evaluated according to a 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130.
Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, DC 9433.

When evaluating psychiatric disorders, the specified factors 
for each incremental psychiatric rating are not requirements 
for a particular rating but are mere examples providing 
guidance as to the type and degree of severity, or their 
effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

The medical and other evidence in this case shows the 
veteran's dysthymic disorder is most appropriately rated at 
the current 50-percent level.  So his claim for a higher 
rating must be denied.  The probative evidence consists, 
primarily, of the reports of VA psychiatric examinations 
conducted since filing his claim.  These detailed examination 
findings warrant some discussion, inasmuch as the symptoms 
noted and characterizations pertaining to the severity of his 
disability that are provided therein comprise the basis for 
determining whether the criteria for a higher 70 percent 
rating are met -- or in other words, where there is 
occupational and social impairment with deficiencies in most 
areas (including such areas as work, family relationships, 
and judgment).  See 38 C.F.R. § 4.130.

During his January 2003 psychiatric examination, the veteran 
reported having felt depressed at times over the past year, 
with loss of interest for daily living activities, loss of 
energy and insomnia.  He complained of anxiety and increased 
tension.  He also stated that he had not been able to work 
since his discharge from military service.  An objective 
mental status evaluation of him disclosed that he came to the 
interview appropriately dressed, with adequate hygiene and 
cooperative.  He was spontaneous, made good eye contact with 
the examiner, and was alert and fully aware of the situation 
and in contact with reality.  There was no evidence of 
psychomotor retardation, disorganized speech, looseness of 
association, or delusions or hallucinations.  His thought 
process was coherent and logical.  He had no phobias, 
obsessions or suicidal ideas.  His mood was depressed and 
affect constricted.  However, he was oriented in person, 
place and time, his memory was good, abstraction capacity 
normal, judgment good, and insight adequate.  The diagnosis 
was dysthymic disorder, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.

The veteran again underwent examination in April 2004, by the 
same psychiatrist who had conducted the previous evaluation 
(in January 2003), and on this instance the veteran's claims 
file and recent electronic copies of VA outpatient records 
were also available for the examiner's review and 
consideration.  The subjective complaints provided by the 
veteran, in addition to many of the objective findings noted, 
were substantially similar to those previously indicated in 
January 2003.  But the examiner did further note that the 
signs and symptoms described were considered to be moderately 
interfering with the veteran's employment functioning, and 
also moderately interfering with his social functioning.  The 
diagnosis was again dysthymic disorder, with also a repeated 
GAF score of 60. 

The results of these two examinations do not support a higher 
70 percent rating.  There is no objective clinical 
indication, for example, of obsessional behavior, 
intermittent or illogical speech, impaired impulse control, 
instances of suicidal ideation, or neglect of personal 
appearance and hygiene.  See 38 C.F.R. § 4.130, DC 9433.  Of 
note, the veteran has reported symptoms of depressed mood and 
anxiety, however, there is no indication of near-continuous 
panic or depression (affecting his ability to function 
independently).  Also relevant is that the VA outpatient 
reports over the last five years include a psychiatric 
disorder amongst the list of ongoing medical conditions, but 
not any actual record of treatment for this condition.  

Moreover, even the more generalized information describing 
the extent of the veteran's condition, and in particular his 
social and/or occupational functioning in relation to his 
dysthymic disorder -- apart from the consideration of just 
the specific symptoms mentioned in the rating criteria, is 
not supportive of the claim.  See Mauerhan, 16 Vet. App. at 
442.  See also 38 C.F.R. § 4.1 (the percentage ratings 
correspond to, as far as can practicably be determined, the 
average impairment of earning capacity resulting from the 
disease being evaluated).  


In his April 2004 report, the VA examiner indicated the 
veteran had "moderate" impairment in his social and 
employment functioning.  This is commensurate with his 
current 50 percent rating under 38 C.F.R. § 4.130 for 
occupational and social impairment with reduced reliability 
and productivity.  He also had a 60 GAF score during both the 
January 2003 and April 2004 examinations, showing consistency 
in the objective clinical findings, and this too is 
commensurate with the 50-percent level of impairment.  The 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders  32 (4th ed. 1994) 
(DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  According to DSM-IV, a GAF score, as here, in the 51 
to 60 range is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  So once again, the relevant finding obtained 
indicates a moderate level of social and occupational 
impairment, so not to the extent that would support a higher 
70 percent rating, which generally requires severe 
impairment.  Accordingly, the existing 50 percent rating 
represents the appropriate evaluation of the severity of the 
veteran's dysthymic disorder under the applicable rating 
standards.  See 38 C.F.R. § 4.7.

C.	Extraschedular Consideration

The Board has also taken into consideration the various other 
provisions of Title 38 of the Code of Federal Regulations, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assigning an extra-schedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  To the 
extent the veteran has claimed entitlement to a TDIU, and the 
specific issue of whether unemployability (due to the 
combined effect of his service-connected disabilities) alone 
provides a potential basis for assignment of a total 
schedular rating in this instance, this matter is addressed 
more extensively in the forthcoming discussion of his TDIU 
claim, which will be further developed on remand.  It only 
merits discussion at this point that he has not shown that 
his service-connected diabetes mellitus or dysthymic 
disorder, in and of themselves, have caused him marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular ratings assigned 
for these conditions.  His current schedular ratings for 
these conditions take into account there will be considerable 
loss of working time from their resulting exacerbations 
proportionate to the several grades of disability.  
38 C.F.R. § 4.1.  These service-connected disabilities 
likewise are not shown to have necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  So in the 
absence of evidence of these factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

D.	Conclusion

Accordingly, the Board finds that a higher 40 percent rating 
is warranted for the veteran's diabetes mellitus as of May 
10, 2006.  As for his remaining claims for an initial rating 
higher than 20 percent from February 15, 2001 to May 9, 2006, 
and for a rating higher than 50 percent for his dysthymic 
disorder, the medical evidence does not support these claims.  
In making these determinations, the Board effectively has 
awarded a "staged" rating of 40 percent for the diabetes 
mellitus, based upon a graduated increase in severity of this 
condition since the effective date of service connection, per 
the Fenderson decision.  With regard to the claims for 
increase for diabetes mellitus prior to that time period, and 
for dysthymic disorder, however, the preponderance of the 
evidence is against these claims, so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for an initial rating higher than 20 percent for 
diabetes mellitus, from February 15, 2001 to May 9, 2006, is 
denied.

But a higher 40 percent rating is granted for the diabetes 
mellitus effective May 10, 2006.

The claim for a rating higher than 50 percent for the 
dysthymic disorder is denied.


REMAND

As for the TDIU claim, under VA law a total disability rating 
may be assigned, where the schedular rating is less than 
total, if the veteran is unable to secure and maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities.  Provided there is only 
one such disability, it must be ratable at 60 percent or 
more.  If, instead, there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

Based upon those conditions for which the veteran is 
presently in receipt of 
service-connected compensation, there is a sufficient 
justification upon which to find that the preliminary 
requirement of the minimum schedular rating (or ratings, for 
more than one disability) has been met.  His service-
connected dysthymic disorder is rated at the 50-percent 
level.  Moreover, he now has a 40 percent rating for his 
diabetes mellitus, this following the Board's decision herein 
to grant him a higher rating for this condition from May 10, 
2006 onward.  As well, he has a 30 percent rating for his 
heart disease.  Thus, he has at least one disability rated 
at 40 percent or more -- irrespective of whether you consider 
either his dysthymic disorder or diabetes mellitus, and 
additional disability amounting to a combined 80 percent 
rating (under the combined ratings table, 38 C.F.R. § 4.125).  
So he meets the threshold minimum rating requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

The evidence must still show, however, that the veteran is in 
fact unable to secure and maintain substantially gainful 
employment as a consequence of the above        service-
connected disabilities.  And a medical opinion is needed to 
assist in making this dispositive determination.  So the 
veteran should undergo a VA examination, with the opportunity 
to review his claims file (including the report of his most 
recent examination for diabetes mellitus) to determine 
whether he is indeed unemployable due solely to one or more 
of his service-connected disabilities.  In offering the 
requested opinion, this examiner should take into 
consideration only the functional limitation inherent in the 
veteran's service-connected disabilities -- as opposed to any 
nonservice-connected conditions.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Additionally, with respect to the veteran's claim for a 
higher initial rating for his heart disease, as indicated, it 
is unclear from the record whether he filed a timely 
substantive appeal (VA Form 9 or equivalent statement) 
following the RO's June 2005 SOC pertaining to this claim.

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal (a VA Form 9 or an equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200-
20.202 (2006).  

To be considered as timely received, the substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (in this instance, the RO) mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b).  Where the remainder of the one-year period from 
date of notification of the decision at issue has elapsed, an 
extension of the 60-day period for filing a substantive 
appeal may be granted in accordance with a timely filed 
request for extension of time.  See 38 C.F.R. §§ 20.302(b), 
20.303 (2006).   

A substantive appeal can be provided through a properly 
completed VA Form 9, or correspondence containing the 
requisite information, and also should set forth specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction reaching the determination 
(or determinations) being appealed.          See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.202 (2006).  

The receipt of a timely filed substantive appeal from an 
appellant, in response to an SOC on a previously denied 
claim, is a preliminary requirement for the Board   to have 
appellate jurisdiction over the contested determination.  See 
38 U.S.C.A.     § 7105; 38 C.F.R. § 3.104.  See also Roy v. 
Brown, 5 Vet. App. 554, 556 (1993)      (where an appellant 
did not file a substantive appeal within the original 
timeframe that was prescribed, and did not timely request an 
extension of time, he is statutorily barred from appealing 
the RO decision).  See, too, YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).       

In this particular case at hand, in an August 2004 rating 
decision, the RO granted service connection for 
atherosclerotic heart disease, with coronary artery disease, 
as secondary to veteran's service-connected diabetes mellitus 
-- and assigned an initial 10 percent rating effective 
February 24, 2003.  He later filed a September 2004 NOD in 
response to that determination, contesting the initial rating 
assigned.  And in May 2005, the RO increased the rating for 
his heart disease to 30 percent, retroactively effective from 
the initial effective date of the grant of service 
connection.  The RO also sent him a June 2005 SOC regarding 
the potential availability of an even higher rating for this 
disability.

During the May 2006 Board hearing, the veteran's 
representative contended the veteran is entitled to an even 
higher rating for his heart disease.  The representative also 
maintained that he had filed a timely substantive appeal 
on the veteran's behalf concerning this claim.  But on 
review, there was not on file any document that might be 
reasonably construed as a substantive appeal in response to 
the June 2005 SOC.  The veteran's representative continued to 
allege, nonetheless, that a timely substantive appeal had 
indeed been filed (even if not actually reflected in the 
record).

Where, as here, there is an issue presented with regard to 
the timeliness of a substantive appeal, the Board has the 
jurisdiction to address this matter in the first instance, 
and may dismiss the appeal if a timely-filed substantive 
appeal is found not to have been received.  Before doing 
this, however, the veteran must be given adequate procedural 
due process protections - including proper notice and the 
opportunity to be heard on the question of timeliness.  So to 
ensure these procedural due process requirements are met, on 
remand the RO (AMC) must provide the veteran and his 
representative an opportunity to submit relevant contentions 
and evidence showing they filed a timely substantive appeal 
in response to the RO's denial and SOC concerning the claim 
for a higher rating for the heart disease.  See Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-1999 (1999).      
See also, Bernard v. Brown, 4 Vet. App. 384 (1993).   

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain any additional relevant 
treatment records from the San Juan 
VAMC, dated since October 2004.  Then 
associate all records received with the        
claims file for consideration.

2.	Schedule the veteran for a VA general 
medical examination.  Send the claims 
file to the examiner for a review of 
the veteran's pertinent medical 
history, including a complete copy of 
this remand. 

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to the severity of one 
or more of his service-connected 
disabilities.  In offering this opinion 
the examiner must consider the degree 
of interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
veteran's 
service-connected disabilities, as 
distinguished from any nonservice-
connected physical/mental condition.  
Additionally, if it is determined the 
veteran is indeed incapable of 
obtaining or retaining substantially 
gainful employment because of service-
connected disability, the examiner 
should state the approximate date when 
this occurred.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then determine whether the veteran 
filed a timely substantive appeal in 
response to the RO's denial of his 
claim for an initial rating higher than 
30 percent for his heart disease.  He 
must be informed that it is essential 
that a timely substantive appeal was 
received to warrant consideration of 
the underlying claim for an increased 
rating, and then notified of the 
opportunity to present all relevant 
contentions and evidence in support of 
the allegation that a substantive 
appeal was timely filed.  In the event 
the RO (AMC) determines that his 
substantive appeal was not timely 
filed, inform him that he may appeal 
this determination.

5.	Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If this claim is 
not granted to his satisfaction, 
prepare a supplemental SOC (SSOC) and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


